Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 3/15/2021 has been entered.  Claims 1, 5, 6 and 8 were cancelled.  Claims 9 and 18 were amended.  New claims 20-25 were added.
Claims 9-15, 18 and 20-25 are pending.

Withdrawn rejections
Applicant's amendments and arguments filed 3/15/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn.

  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-11, 15, 18 and 20-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamashita et al. (US 7,829,499; published .
Applicant’s Invention
Applicant claims a method of spraying a mixture comprising a granular agrochemical composition comprising a) an herbicide in the form of granules having a short diameter of 2-8 mm and a long diameter of 5-15 mm and a specific gravity of 1-4 g/cm3 and b) rice seeds comprising mixing the compositions and spraying the mixture.
Applicant also claims a method of controlling weeds in rice field by spraying the mixture onto a rice field and simultaneously sowing the rice seeds.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Yamashita et al. teach granular pesticides that are non-disintegrating that have a breath of 0.6-3 mm and a length of 2-10 mm that fall into water and disintegrate within 30 minutes (abstract).  The pesticide used is usually an herbicide, plant growth regulator, insecticide or fungicide with pKa of 2-7 (column 2, line 65 through column 3, line 3).  The granules were added to 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Yamashita et al. does not teach a specific density of 1-4 g/cm3, however the granular are greater than 1 because Yamashita et al. teach that they sink when placed in water.  Yamashita et al. also does not teach forming a mixture of the granular composition with rice seeds, however adding the formulation to paddy fields where it interacts with the seed is implied.  It is for this reason that Puterka et al. 
Puterka et al. teach a pesticide deliver system containing a film that has particulate material (abstract).  The films are applied to seeds and grains and include pest control agents that the selected from herbicides, insecticides, fungicides and plant growth regulators (column 3, lines 9-64).  The formulations may be in the form of a slurry that can be sprayed or as particles as a dust (column 8, line 62 through column 9, line 3).  The treatments protect grains and have a specific density of 2-3 g/cm3, which would result in a sinkable composition (column 9, lines 20-42).  Yamashita 
Schreurs et al. teach a seed treatment composition that protects rice from damage caused by fungi, insects and other organisms which rely on them as a food source [0001-2].  The seeds are coated by various means known in the art, including spraying and encrusting and application at any time, even immediately before or during sowing of seed [0020].  Spray treatment is generally used with a large volume of rice seeds are needed [0021].  The treatment is applied to seeds in a range of 10-4000 grams per 100 kg of seed (0.01-4 parts by mass per 1 par by mass of seed) [0032].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Yamashita et al., Puterka et al. and Schreurs et al. all teach methods of treating seeds with agrochemical ingredients.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Yamashita et al., Puterka et al. and Schreurs et al. to include methods of sprayings rice seed mixtures to a paddy field with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Yamashita et al., Puterka et al. and Schreurs et al. 
Furthermore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Yamashita et al., Puterka et al. and Schreurs et al. to include granular composition applied to seeds in a range of 0.01-4 parts by mass per 1 par by mass of seed with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Yamashita et al., Puterka et al. and Schreurs et al. to include granular composition at this amount because Schreurs et al. teach that seed are known to be protected when formulations are used to treat seeds at the range.

Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamashita et al. (US 7,829,499; published November 9, 2010) in view of Puterka et al. (US 6,514,512; published February 4, 2003) and Schreurs et al. (US 2014/0309108; publish date October 16, 2014) as .
Applicant’s Invention
Applicant claims a method of mixing the composition with a specific gravity of 1-4 g/cm3 with rice seeds and spraying the mixture obtained.
Applicant also claims a method of controlling disease in rice, insect’s pests of rice and weeds in rice field or regulating growth of rice by spraying the mixture upon sowing. 

Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Yamashita et al., Puterka et al. and Schreurs et al. are addressed in the above 103 rejection.   

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	

Watabe et al. disclose a seed sowing device which is a direct sowing rice transplanter with a four wheeled drive vehicle [0039].  The device produces granular materials by using compressed air to spray seeds treated with fertilizers [0001-0015].  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Yamashita et al., Puterka et al., Schreurs et al. and Watabe et al. all teach methods of treating seeds with agrochemical ingredients.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Yamashita et al., Puterka et al., Schreurs et al. and Watabe et al. to include methods of spraying seed by direct sowing with a riding power granule rice transplanter with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of to include directly sowing via spraying with a riding power granule rice transplanter to save time and energy to the cultivator since Watabe et al. teaches that direct sowing with rice transplanters allow for sowing and fertilization in one step.  

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yamashita et al. (US 7,829,499; published November 9, 2010) in view of Puterka et al. (US 6,514,512; published February 4, 2003) and Schreurs et al. (US 2014/0309108; publish date October 16, 2014), as applied to claims 9-11, 15, 18 and 20-25 in further view of in view of Klittich et al. (US2001/0004460; published June 21, 2001).
Applicant’s Invention
Applicant claims a method of mixing the composition with a specific gravity of 1-4 g/cm3 with rice seeds and spraying the mixture obtained.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Yamashita et al., Puterka et al. and Schreurs et al. are addressed in the above 103 rejection.   

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	

Klittich et al. disclose a method of preparing rice seed with plant growth regulators or insecticides (abstract).  The method improves the application of rice seed by providing stronger rice seed resistant to rain and wind and methods of directly sowing them by plane [0100-107].  Seed is sown by air via aircraft, airplane or helicopter with plant growth regulators [0117-122].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Yamashita et al., Puterka et al., Schreurs et al. and Klittich et al. all teach methods of treating seeds with agrochemical ingredients.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Yamashita et al., Puterka et al., Schreurs et al. and Klittich et al. to include methods of spraying seed by direct sowing by aircraft with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of to include directly sowing via spraying with aircrafts to save time and energy to the cultivator since .  
Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that since Puterka and Schreur fail to define a granular composition and are directed to seed treatment techniques which are different from those disclosed by Yamashita.  The examiner is not persuaded by this argument because Puterka teaches that the formulations may be in the form of a slurry that can be sprayed or as particles as a dust (column 8, line 62 through column 9, line 3).  Therefore, the prior art teaches compositions with similar properties without using the same word as a structural limitation.  
Applicant further argues that the claimed invention demonstrated unexpected results, namely saving labor cost and improving spray uniformity.  The Examiner is not persuaded by this argument because data is not presented the form of a proper side by side comparison and the showing is not commensurate in scope with the claims.  The data was obtained only for a granular formulation comprising 1.2 parts priminobac-methyl, 2.1 bensulfuron  methyl, 9 parts mefenacet, 4 parts polyoxyethylene aryl phenyl ether on 4 parts white carbon, 2.5 parts acetylene alcohol on 2.5 parts white carbon, 1 part polyvinyl alcohol, 6 parts bentonite, 10 parts .  


Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN

Art Unit 1617